EXECUTION VERSION






DATE 4 October 2019




(1)    THE PERSONS WHOSE NAMES AND ADDRESSES ARE SET OUT IN SCHEDULE 1
(2)    POWERSTEERING SOFTWARE LIMITED
(3) ROY ENRIGHT (AS SELLERS’ REPRESENTATIVE)










SHORT FORM SHARE PURCHASE AGREEMENT
relating to the acquisition of certain of the
issued share capital of
ALTIFY IRELAND LIMITED











pillsburylogo.jpg [pillsburylogo.jpg]
Pillsbury Winthrop Shaw Pittman LLP
Tower 42, Level 21
25 Old Broad Street
London EC2N 1HQ











--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
1.DEFINITIONS AND INTERPRETATION    2
2.SALE AND PURCHASE    3
3.CONSIDERATION    4
4.COMPLETION    4
5.WARRANTIES    4
6.RELEASE BY MINORITY SELLERS    5
7.ANNOUNCEMENTS AND CONFIDENTIALITY    6
8.SELLERS' REPRESENTATIVE    6
9.VOTING POWER OF ATTORNEY    8
10.INDEMNITY FOR LOST SHARE CERTIFICATES    8
11.ASSIGNMENT    9
12.NOTICES    9
13.GENERAL    10
14.ENTIRE AGREEMENT    11
15.GOVERNING LAW AND JURISDICTION    12


Schedule
1.    The Minority Sellers






i



--------------------------------------------------------------------------------






SHORT FORM SHARE PURCHASE AGREEMENT
DATE:    4 October 2019
BETWEEN:
(1)
THE PERSONS whose names and addresses are set out in column (1) of Schedule 1
(together the “Minority Sellers” and each a “Minority Seller”);

(2)
POWERSTEERING SOFTWARE LIMITED, a private company registered under the laws of
England and Wales with registered number 5587016 whose registered office is at
16 Great Queen Street, Covent Garden, London, WC2B 5AH (the “Buyer”);

(3)
ROY ENRIGHT of 31 Waltham Terrace, Blackrock, Dublin, Ireland (the "Sellers'
Representative"),

each a Party and, together, the Parties.
INTRODUCTION:
(A)
Each Minority Seller is the legal and (other than Select Strategies Limited
which holds Minority Shares on trust for Paul O'Dea and InfoMentis Group LLC and
InfoMentis Inc. which hold Minority Shares on trust for Wendy F. Reed, Mark T.
Reed, Kevin Patrick Reed, Colin Michael Reed and Grace Elizabeth Reed)
beneficial owner and registered holder of that number of shares in the capital
of the Company set out in column (3) of Schedule 1.

(B)
The Minority Sellers have agreed to sell, and the Buyer has agreed to purchase,
the Minority Shares, in each case on the terms and subject to the conditions of
this Agreement.

AGREEMENT:


ii    

--------------------------------------------------------------------------------






1.
DEFINITIONS AND INTERPRETATION

1.1
The Introduction and Schedules form part of this Agreement and have the same
force and effect as if set out in the body of this Agreement. Any reference to
this Agreement includes the Introduction and Schedules.

1.2
In this Agreement, unless expressly stated otherwise, capitalised terms have the
meanings assigned to them in the Majority SPA and the capitalised terms set out
below have the following meanings:

Agreement: this short form share purchase agreement, including the Introduction
and the Schedules;
Company: Altify Ireland Limited incorporated under the laws of Ireland
(registered number 406845);
Completion: completion of the sale and purchase of the Minority Shares in
accordance with Clause 4;
Completion Date: the date of this Agreement;
Majority Sellers: the sellers under the Majority SPA;
Majority SPA: the agreement between the Majority Sellers (as defined therein)
and the Buyer dated the date of this Agreement pursuant to which the Majority
Sellers agreed to transfer certain shares in the capital of the Company to the
Buyer;
Minority Consideration: has the meaning given in Clause 3.1; and
Minority Shares: the ordinary shares of €0.00001 each in the capital of the
Company set out in column (3) of Schedule 1.
1.3
The rules of interpretation as set out in Clause 1.3 of the Majority SPA shall
apply to this Agreement as if contained in this Agreement.


2.
SALE AND PURCHASE

2.1
Each Minority Seller shall sell the entire legal and beneficial interest in the
Minority Seller’s Minority Shares free from all Encumbrances, and the Buyer
shall purchase, that number of Minority Shares listed opposite such Minority
Seller's name in column (3) of Schedule 1 with effect from the Completion Date
together with all rights attached or accruing to such Minority Shares at the
date of this Agreement (including, without limitation, the right to receive any
dividend, distribution or return of capital declared, paid or made on or after
the date of this Agreement).

2.2
The Buyer will not be obliged to complete the purchase of any of the Minority
Sellers' Minority Shares unless:

2.2.1
the purchase of all of the Majority Sellers' Shares;

2.2.2
the purchase of all of the Minority Shares;

2.2.3
the purchase of all of the Altify UK Shares;

2.2.4
the purchase of all of the Option Shares; and

2.2.5
the purchase of all of the Áine Denn Shares,

is completed simultaneously.
2.3
Each Minority Seller undertakes in respect of his/her/its own respective
shareholding to procure the waiver of all pre-emption and similar rights over
his/her/its own Minority Shares or any of them to which any person may be
entitled under the constitution of the Company or otherwise in relation to the
sale and purchase of the same under this Agreement.

2.4
Simultaneously with Completion the Buyer will purchase the Majority Shares
pursuant to the Majority SPA.

2.5
Simultaneously with Completion the Buyer will purchase the Altify UK Shares
pursuant to the Altify UK SPA.

2.6
Simultaneously with Completion the Buyer will purchase the Option Shares
pursuant to the Option SPA and procure that the Aggregate Option Exercise Price
is paid to the Company in accordance with the terms of such agreement.

2.7
Simultaneously with Completion, the Buyer will purchase the Áine Denn Shares
pursuant to the Áine Denn SPA.


3.
CONSIDERATION

3.1
The total aggregate consideration for the purchase of the Minority Shares under
this Agreement shall be $5,001,851 (the “Minority Consideration”).

3.2
The Minority Consideration shall be divided between the Minority Sellers in
proportion to their respective holdings of the Minority Shares but the Buyer
shall not be concerned with such division.


4.
COMPLETION

4.1
Completion shall take place on the Completion Date when the Minority Sellers and
the Buyer shall comply with their respective obligations as specified in Clauses
4.2 and 4.3.

4.2
On Completion each Minority Seller shall deliver to the Buyer:

4.2.1
a counterpart of this Agreement, duly executed by that Minority Seller;

4.2.2
a stock transfer form in the name of the Buyer in respect of all the Minority
Shares held by the Minority Seller, duly executed by that Minority Seller;

and each Minority Seller irrevocably and unconditionally authorises the
directors of the Company or the Sellers’ Solicitors to, where appropriate, date
such documents on the Completion Date and to deliver such documents to the Buyer
at Completion.
4.3
On Completion, the Buyer shall pay the Sellers’ Solicitors’ Account to the
Minority Consideration.

4.4
The performance by the Minority Sellers of their respective obligations under
Clause 4.2 shall be a condition precedent to the performance by the Buyer of its
obligation under Clause 4.3 to the extent that, if the Minority Sellers or any
of them shall fail or shall be unable to perform any of their obligations under
Clause 4.2, the Buyer shall at its option (and without prejudice to any other
remedies or rights which it may have against the Minority Sellers or any of them
in respect of such non-performance) cease to be liable to perform its
obligations under Clause 4.3 provided however that the Buyer will not have any
right to seek the rescission of this Agreement.

4.5
The transfer of monies to the Sellers’ Solicitors’ Account by the Buyer in
accordance with Clause 4.3 shall be an absolute discharge for the Buyer of such
obligation, who shall not be concerned to see that, and shall have no liability
in respect of, the monies transferred being applied to pay the Minority Sellers
in accordance with their respective entitlements.


5.
WARRANTIES

5.1
Each of the Minority Sellers warrants to the Buyer, in respect of
himself/herself//itself only, that each of the following warranties is true and
accurate in all respects and not misleading as at the Completion Date:

5.1.1
such Minority Seller has full power to enter into and perform his/her/its
obligations under this Agreement and all the documents in the Agreed Form to be
executed by him/her/it and this Agreement constitutes, and each such Agreed Form
document when executed will constitute, binding obligations of such Minority
Seller in accordance with its terms;

5.1.2
the execution and delivery of this Agreement and any of the Agreed Form
documents to be executed by such Minority Seller and the performance of and
compliance by such Minority Seller with its and their terms and provisions will
not:

(a)
conflict with or result in a breach of, or constitute a default under, any
agreement or instrument to which such Minority Seller is a party or by which
such Minority Seller is bound; or

(b)
conflict with or result in a breach of any applicable law, regulation, order,
writ, injunction or decree of any court or agency to which the Minority Seller
is subject;

5.1.3
such Minority Seller is not party to any agreement or bound by any obligation
the terms of which will prevent the Buyer from enjoying the full benefit of this
Agreement;

5.1.4
such Minority Seller's Minority Shares are legally and (other than the Minority
Shares owned by Select Strategies which are beneficially owned by Paul O’Dea and
the Minority Shares legally owned by InfoMentis Group LLC and InfoMentis Inc.
which are beneficially owned by Wendy F. Reed, Mark T. Reed, Kevin Patrick Reed,
Colin Michael Reed and Grace Elizabeth Reed) beneficially owned by such Minority
Seller free from all Encumbrances (other than as set out in the Company’s
constitution); and

5.1.5
neither such Minority Seller nor, so far as the Minority Seller is aware, any
person connected with such Minority Seller has any interest, direct or indirect,
in any business other than that now carried on by the Company which is or is
likely to be or become competitive with the business of the Company.


6.
RELEASE BY MINORITY SELLERS

6.1
Each of the Minority Sellers confirms that he/she/it has no claim (whether in
respect of any breach of contract, compensation for loss of office or monies due
to him or on any account whatsoever) outstanding against the Company or any
Subsidiary or against any of the shareholders, directors, officers, employees of
the Company or any Subsidiary and that no agreement or arrangement (including
any contract of employment) is outstanding under which the Company or any
Subsidiary or any of such persons has or could have any obligation of any kind
to him/her/it, except:

6.1.1
as may arise under the terms of this Agreement;

6.1.2
in the case of certain Minority Sellers as may arise under the contracts of
employment or service agreements of such Minority Sellers with the Company or
the Subsidiaries (as the case may be);

6.1.3
in relation to the accrual of any remuneration (of any kind, including salary,
commission, bonus payments and pension contributions) to the relevant Minority
Sellers in accordance with their contracts of employment or service agreements
with the Company or the Subsidiaries, in each case in respect of the latest
relevant remuneration period; and

6.1.4
any amounts due to any of the relevant Minority Sellers in respect of the
reimbursement of expenses in accordance with the terms of their contract of
employment or service agreements with the Company or the Subsidiaries and the
Company’s or Subsidiaries' expenses policy.

6.2
To the extent that any such claim or obligation exists or may exist, each of the
Minority Sellers irrevocably and unconditionally waives such claim or obligation
and releases the Company and each Subsidiary and any such other persons from any
liability whatsoever in respect of such claim or obligation.


7.
ANNOUNCEMENTS AND CONFIDENTIALITY

7.1
Subject to the provisions of Clause ‎7.2, no Party shall issue any press release
or publish any circular to shareholders or any other public document or make any
statement or disclosure to any person who is not a Party (including any
document, statement or disclosure published, issued or made by the Minority
Sellers or any of them to any supplier to or customer of the Company or any of
the Subsidiaries) in each case relating to this Agreement, its terms or the
matters contained in it, without obtaining the prior written approval of the
Buyer and the Sellers’ Representative to its contents and the manner and extent
of its presentation and publication or disclosure (such approval not to be
unreasonably withheld or delayed or made subject to unreasonable conditions).

7.2
The provisions of Clause ‎7.1 do not apply to:

7.2.1
any announcement relating to or connected with or arising out of this Agreement
required to be made by any Party:

(a)
by virtue of the regulations of the US Securities and Exchange Commission; or

(b)
by any court or governmental or administrative authority competent to require
the same; or

7.2.2
by any applicable law or regulation;

7.2.3
any statement or disclosure made in good faith by any Minority Seller, the
Buyer, the Company or any of the Subsidiaries after Completion for its
legitimate corporate purposes, including in connection with any civil, criminal,
regulatory or arbitration proceedings in any jurisdiction brought or threatened
by or against it in relation to the Agreement, the documents in the Agreed Form
and any other documents referred to in it or them;

7.2.4
any document, statement or disclosure published, issued or made by the Buyer,
the Company or any of the Subsidiaries after Completion to any supplier to or
customer of the Company or of any of the Subsidiaries;

7.2.5
any disclosure made by a Party to its professional advisers, provided that such
disclosure is made under obligations of confidentiality; or

7.2.6
any document, statement or disclosure made by the Buyer after Completion to any
person to whom it proposes to assign its rights under this Agreement or who is
otherwise contemplated by Clause 11.


8.
SELLERS' REPRESENTATIVE

8.1
Each Minority Seller irrevocably and unconditionally appoints the Sellers'
Representative (and any replacement Sellers' Representative from time to time)
as his agent to negotiate, determine, agree and settle any dispute or matter
between the Sellers (or any group of them) and the Buyer arising out of or in
connection with this Agreement where this Agreement confers such responsibility
on the Sellers' Representative. As the representative of the Minority Sellers
under this Agreement and/or any Transaction Document, the Sellers'
Representative shall act as the agent for all Minority Sellers, shall have
authority to bind each such Minority Seller in accordance with this Agreement,
and the Buyer may rely on such appointment and the Sellers’ Representative’s
authority to bind the Minority Sellers until the receipt by the Buyer of notice
of the appointment of a successor Sellers' Representative.

8.2
The Minority Sellers confirm that the Buyer may rely exclusively upon, without
independent verification or investigation, all decisions, communications or
writings made, given or executed by the Sellers' Representative in connection
with this Agreement and/or any Transaction Document. The Buyer is entitled to
deal exclusively with the Sellers' Representative on all matters relating to
this Agreement and/or any Transaction Document and any action taken or not taken
or decisions, communications or writings made, given or executed by the Sellers'
Representative, for or on behalf of any Minority Seller, shall be deemed an
action taken or not taken or decisions, communications or writings made, given
or executed by such Minority Seller. Any notice or communication delivered by
the Buyer to the Sellers' Representative shall be deemed to have been delivered
to all relevant Sellers.

8.3
Other than in his capacity as a Minority Seller hereunder and without limitation
to his obligations under this Agreement and/or any other Transaction Document
wherein the Sellers' Representative acts in a capacity other than his capacity
as the Sellers' Representative, the Sellers' Representative shall have no
liability to the Buyer for any default under this Agreement and/or Transaction
Document by any other Seller. Except for fraud, criminal activity, gross
negligence or wilful misconduct in his capacity as Sellers' Representative on
his part, the Sellers' Representative shall have no liability to any other
Seller under this Agreement and/or under any Transaction Document for any action
or omission by the Sellers' Representative on behalf of the other Sellers.

8.4
The Sellers' Representative shall be entitled to retain counsel and to incur
such costs and expenses as the Sellers' Representative deems to be necessary or
appropriate in connection with the performance of his obligations under this
Agreement and/or under any Transaction Document and the Sellers' Representative
shall be reimbursed for all such costs and expenses (including reasonable
attorneys' fees and expenses) by the Minority Sellers.

8.5
All of the immunities and powers granted to the Sellers' Representative under
this Agreement shall survive the Completion Date and/or any termination of any
Transaction Document. The grant of authority provided for herein (i) is coupled
with an interest and shall be irrevocable and survive the death, incompetency,
bankruptcy, dissolution, winding up or liquidation of any of the Minority
Sellers and (ii) shall survive Completion.

8.6
Each Minority Seller irrevocably appoints the Sellers' Representative to be his
or her or its lawful attorney with full power, authority and legal right in
his/her/its name and on his/her/its behalf to sign, execute or deliver any
required stock transfer form in respect of the transfer of his/her/its
respective shares under this Agreement.

8.7
The Minority Sellers hereby severally and not jointly agree to indemnify and
hold the Sellers' Representative harmless from and against any and all
liability, loss, cost, damage or expense (including without limitation
professional fees) reasonably incurred or suffered as a result of the
performance of the Sellers' Representative's duties under this Agreement except
for any such liability arising out of the wilful misconduct of the Sellers'
Representative.


9.
VOTING POWER OF ATTORNEY

9.1
Each of the Minority Sellers appoints the Buyer (acting by its directors from
time to time) as his attorney (“Attorney”), with full power to exercise all
rights in relation to the Minority Shares to be sold by such Minority Seller
registered in the name of that Minority Seller as the Attorney in its absolute
discretion sees fit, including but not limited to:

9.1.1
receiving notice of, attending and voting at any general meeting of the members
of the Company, including meetings of the members of any particular class of
member, and all or any adjournments of such meetings, or signing any resolution
as registered holders of the relevant Minority Shares;

9.1.2
completing and returning proxy cards (or equivalent), consent to short notice
and any other documents required to be signed by the registered holder of the
relevant Minority Shares;

9.1.3
dealing with and giving directions as to any moneys, securities, benefits,
documents, notices or other communications (in whatever form) arising by
right of the relevant Shares or received in connection with the relevant
Minority Shares from the Company or any other person; and

9.1.4
otherwise executing, delivering and doing all deeds, instruments and acts in the
relevant Minority Seller’s name insofar as may be done in the relevant capacity
as registered holder of the relevant Minority Shares.

9.2
These powers of attorney shall be irrevocable, save with the consent of the
Buyer, and are given by way of security to secure the proprietary interest of
the Buyer as the buyer of the Minority Shares, but shall expire in respect of
the Minority Shares on the date on which the Buyer and/or its nominee is or are
entered in the register of members of the relevant Company as holder(s) of the
relevant Minority Shares.


10.
INDEMNITY FOR LOST SHARE CERTIFICATES

10.1
Each Minority Seller confirms in respect of his/her/its Minority Shares only
that:

10.1.1
to the best of their knowledge the original certificates of title to the
Minority Shares held by them has been lost or destroyed;

10.1.2
neither the Minority Shares nor the certificates of title to the Minority Shares
have been transferred, charged, lent, deposited or dealt with in any way that
may affect their title to the Minority Shares; and

10.1.3
he/she/it is the person entitled to be on the register of members of the Company
in respect of the Minority Shares.

10.2
Each Minority Seller agrees in respect of his/her/its Minority Shares only to
indemnify the Buyer and the Company from and against all claims, actions,
proceedings and demands which may be brought against the Buyer or the Company
and all losses, liabilities, charges, costs, damages and expenses which the
Buyer or the Company may incur as a result of allowing the registration of the
transfer of all or any part of such Minority Shares without the production of
the original certificates.

10.3
Each Minority Seller covenants to return his/her/its original certificate if it
is found and the indemnity given in this Clause 10 will continue in force even
if the original certificate is returned.


11.
ASSIGNMENT

11.1
This Agreement shall be binding upon and enure for the benefit of the successors
and assignees of the Parties including, in the case of individuals, their
respective estates after their deaths and, subject to any succession or
assignment permitted by this Agreement, any such successor or assignee of the
Parties shall in its own right be able to enforce any term of this Agreement.

11.2
No Party to this Agreement nor their successors and assignees shall be entitled
to assign their respective rights or obligations under this Agreement without
the prior written consent of the Buyer (in the case of any of the Minority
Sellers) or the Sellers' Representative (in the case of the Buyer).

11.3
The Buyer and its assignees may at any time (i) assign, (including to any lender
of the Buyer or any lender to any Group Company of the Buyer and/or any
administrative or collateral agent on behalf of any such lenders as collateral
security) (ii) transfer, (iii) charge or otherwise grant security over or assign
by way of security, (iv) declare or create a trust or other interest over or (v)
deal in any other manner with the Buyer's rights under this Agreement, provided
that the liability of the Minority Sellers as a result of any of the foregoing
actions shall be no more than it would have been to the Buyer had such foregoing
actions not taken place.


12.
NOTICES

12.1
Any notice or other communication to be given under this Agreement shall be in
writing and shall be delivered personally or sent by post or email to the Party
to be served at its address set out below:

12.1.1
to the Buyer at:

401 Congress Avenue
Suite 1850
Austin, TX 78701
Email Address: kgill@uplandsoftware.com
Marked for the attention of: General Counsel
With a copy (which shall not constitute notice) to:
Pillsbury Winthrop Shaw Pittman LLP
401 Congress Avenue
Suite 1700
Austin, TX 78701
12.1.2
to the Minority Sellers, to the Sellers’ Representative at:

Roy Enright
Email Address: roy.enright@w-c-p.com
Address: 31 Waltham Terrace, Blackrock, Dublin, Ireland
With a copy to:
Colm Rafferty
Email Address: Colm.Rafferty@maples.com
Address: 75 St. Stephen's Green, Dublin 2, Ireland
or at any other address or email address or to any other addressee as it may
have notified to the other Parties in accordance with this Clause 12.1. Any
notice or other document sent by post shall be sent by prepaid first class
recorded delivery post (if within Ireland) or be prepaid/signed for airmail (if
elsewhere).
12.2
Any such notice shall be deemed to have been received:

12.2.1
if delivered personally, at the time of delivery;

12.2.2
in the case of first class recorded delivery, 24 hours from the date of posting;

12.2.3
in the case of airmail, five days from the date of posting; and

12.2.4
in the case of email, at the time of delivery,

provided that if deemed receipt occurs before 9 am on a Business Day the notice
shall be deemed to have been received at 9 am on that day, and if deemed receipt
occurs after 5 pm on a Business Day, or on a day which is not a Business Day,
the notice shall be deemed to have been received at 9 am on the next Business
Day. For the purpose of this Clause, “Business Day” means any day which is not a
Saturday, a Sunday or a public holiday in the place at or to which the notice is
left or sent.
12.3
In proving service of a notice or document it shall be sufficient to prove that
delivery was made and recorded or that an email was properly addressed and
despatched and the sender did not receive notification of a failure to deliver,
as the case may be.


13.
GENERAL

13.1
Each Party undertakes, for no further consideration or payment but at the cost
and expense of the requesting Party, to sign all documents and to do all other
acts as the requesting Party reasonably requires which may be necessary to give
full effect to this Agreement.

13.2
Each Party shall pay the costs and expenses incurred by it in connection with
the negotiation, preparation, execution and carrying into effect of this
Agreement and each document referred to in it.

13.3
This Agreement shall, as to any of its provisions remaining to be performed or
capable of having or taking effect following Completion, remain in full force
and effect notwithstanding Completion.

13.4
Unless expressly provided otherwise, all representations, warranties,
undertakings, covenants, agreements and obligations made, given or entered into
in this Agreement by more than one person are made, given or entered into
severally.

13.5
The rights of each Party under this Agreement:

13.5.1
may be exercised as often as necessary;

13.5.2
are cumulative and not exclusive of rights or remedies provided by law; and

13.5.3
may be delayed, released or waived only in writing and specifically.

13.6
Delay in the exercise or non-exercise of any right or remedy provided by this
Agreement or by law is not a waiver of that right or remedy.

13.7
A waiver of a breach of any of the terms of this Agreement or a default under
this Agreement does not constitute a waiver of any other breach or default and
shall not affect the other terms of this Agreement.

13.8
Any amendment of this Agreement shall not be binding on the Parties unless set
out in writing, expressed to amend this Agreement and signed by authorised
representatives of the Buyer and the Sellers’ Representative.

13.9
The provisions contained in each Clause and paragraph of this Agreement shall be
enforceable independently of each of the others and their validity or
enforceability shall not be affected if any of the others is invalid or
unenforceable by reason of any provision of applicable law.

13.10
If any provision is invalid or unenforceable but would be valid or enforceable
if some part of the provision were deleted or modified, the provision in
question shall apply with such modification as may be necessary to make it valid
and enforceable.

13.11
This Agreement may be executed in any number of counterparts, and by the Parties
on separate counterparts, each of which, when executed and delivered, shall
constitute one and the same instrument. Delivery of an executed signature page
of a counterpart facsimile transmission or in AdobeTM Portable Document Format
(PDF) sent by electronic mail shall take effect on delivery of an executed
counterpart of this Agreement.


14.
ENTIRE AGREEMENT

14.1
For the purposes of this Clause, “Pre-Contractual Statement” means any
undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
Agreement or not) relating to the subject matter of this Agreement other than as
expressly set out in this Agreement.

14.2
The Parties confirm that this Agreement and any document in the Agreed Form
represents the entire understanding, and constitutes the entire agreement of the
Parties in relation to its subject matter and its terms and supersedes any
previous agreement between the Parties relating to the subject matter or the
terms of this Agreement.

14.3
Each of the Parties acknowledges and agrees that in entering into this Agreement
it has not relied on any Pre-Contractual Statement.

14.4
Each of the Parties acknowledges and agrees that the only remedy available to it
for breach of this Agreement shall be for breach of contract and it shall have
no right of action against any other Party in respect of any Pre-Contractual
Statement and, for the avoidance of doubt, no Party will have a right to seek
the rescission of this Agreement.

14.5
This Clause ‎14 shall exclude liability for misrepresentation save that it shall
not exclude any liability for (or remedy in respect of) fraudulent
misrepresentation.


15.
GOVERNING LAW AND JURISDICTION

15.1
This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement including its formation is governed by and shall
be construed in accordance with the law of Ireland.

15.2
Each Party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of Ireland over any claim, dispute or controversy (whether contractual or
non-contractual) arising under or in connection with this Agreement or the legal
relationships established by this Agreement (including its formation).

15.3
Each Party irrevocably consents to any process in any legal action or
proceedings arising out of or in connection with this Agreement being served on
it in accordance with the provisions of this Agreement relating to service of
notices by mail. Nothing contained in this Agreement shall affect the right to
serve process in any other manner permitted by law.

EXECUTED AND DELIVERED AS A DEED on the date set out at the head of this
Agreement.





EXECUTED and DELIVERED as a DEED by 
POWERSTEERING SOFTWARE LIMITED acting by its attorney KIN GILL under a power of
attorney dated 17 April 2019


)
)
)






/s/ Kin Gill                
Signature
in the presence of:
 






/s/ Stephanie J. Deadmon                
Witness


Witness name:
Witness address:
Witness occupation:
/s/ Stephanie J. Deadmon
               
 Paralegal





iii    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
ROY ENRIGHT:
)
)
)




/s/ Roy Enright                
Signature
in the presence of:
 






/s/ James Reidy                
Witness


Witness name:
Witness address:
Witness occupation:
James Reidy
               
Solicitor







iv    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
PAUL O'DEA:
)
)
)
By his lawfully appointed attorney


/s/ Donal Daly                
Signature
in the presence of:
 






/s/ Jim Crisera                
Witness


Witness name:
Witness address:
Witness occupation:
Jim Crisera
               
President/CFO





v    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
TAMMY BILLINGTON:
)
)
)




/s/ Tammy Billington                
Signature
in the presence of:
 






/s/ Donal Daly                
Witness


Witness name:
Witness address:
Witness occupation:
Donal Daly
               
C.R.L.





vi    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
STEPHEN RODEN:
)
)
)




/s/ Stephen Roden               
Signature
in the presence of:
 






/s/ Donal Daly                
Witness


Witness name:
Witness address:
Witness occupation:
Donal Daly
               
C.R.L







vii    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
STEPHEN MCNALLY:
)
)
)




/s/ Stephen McNally                
Signature
in the presence of:
 






/s/ Theo Harris Davies                
Witness


Witness name:
Witness address:
Witness occupation:
Theo Harris Davies
               
Director, Oracle Corporation





viii    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
YORK BAUR:
)
)
)




/s/ York Baur               
Signature
in the presence of:
 






/s/ Melanie A. Baur                
Witness


Witness name:
Witness address:
Witness occupation:
Melanie A. Baur
               
Technical Writer





ix    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
THOMAS J DOLAN:
)
)
)




/s/ Thomas J Dolan                
Signature
in the presence of:
 






/s/ Deborah J. Dolan                
Witness


Witness name:
Witness address:
Witness occupation:
Deborah J. Dolan
               
Retired





x    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
SELECT STRATEGIES LIMITED:
)
)
)




/s/ Claire Gallagher                
Director
in the presence of:
 






/s/ Donal Daly                
Witness


Witness name:
Witness address:
Witness occupation:
Donal Daly
               
C.R.L.





xi    

--------------------------------------------------------------------------------







EXECUTED and DELIVERED as a DEED by 
REED VENTURES, LLC formerly known as INFOMENTIS GROUP LLC:
)
)
)


/s/ Wendy F. Reed                
Wendy F. Reed, as Managing Member


/s/ Mark T. Reed_____________________ 
Mark T. Reed , as a Member



Consented to and Agreed to:




By: /s/ Wendy F. Reed______________________________
Wendy F. Reed, as beneficial owner of an undivided interest in the shares of
Altify Ireland Limited held of record by Reed Ventures, LLC as set forth on
Schedule 1




By: /s/ Mark T. Reed______________________________
Mark T. Reed, as beneficial owner of an undivided interest in the shares of
Altify Ireland Limited held of record by Reed Ventures, LLC as set forth on
Schedule 1




By: /s/ Kevin Patrick Reed______________________________
Kevin Patrick Reed, as beneficial owner of an undivided interest in the shares
of Altify Ireland Limited held of record by Reed Ventures, LLC as set forth on
Schedule 1




By: /s/ Colin Michael Reed ______________________________
Colin Michael Reed, as beneficial owner of an undivided interest in the shares
of Altify Ireland Limited held of record by Reed Ventures, LLC as set forth on
Schedule 1




By: /s/ Grace Elizabeth Reed_____________________________
Grace Elizabeth Reed, as beneficial owner of an undivided interest in the shares
of Altify Ireland Limited held of record by Reed Ventures, LLC as set forth on
Schedule 1




















xii    

--------------------------------------------------------------------------------











EXECUTED and DELIVERED as a DEED by 
REED CAPITAL, INC. formerly known as INFOMENTIS INC.:
)
)
)


Wendy F. Reed                
Wendy F. Reed, as Chief Executive Officer


Mark T. Reed___________________ 
Mark T. Reed, as Chief Financial Officer


Consented to and Agreed to:
By:
/s/ Wendy F. Reed______________________________
Wendy F. Reed, as a beneficial owner of an undivided interest in the shares of
Altify Ireland Limited held of record by Reed Capital, Inc. as set forth on
Schedule 1



By:
/s/ Mark T. Reed______________________________
Mark T. Reed, as beneficial owner of an undivided interest in the shares of
Altify Ireland Limited held of record by Reed Capital, Inc. as set forth on
Schedule 1







xiii    